                                           Case 5:21-mc-80160-SVK Document 7 Filed 08/10/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re                                               Case No. 21-mc-80160-SVK
                                   8     MEDICAL CORPORATION                                 ORDER ON EX PARTE APPLICATION
                                         SEISHINKAI,                                         FOR ORDER PURSUANT TO 28 U.S.C.
                                   9                                                         § 1782 AUTHORIZING DISCOVERY
                                                          Applicant.                         FOR USE IN FOREIGN
                                  10                                                         PROCEEDINGS
                                  11                                                         Re: Dkt. No. 1

                                  12             Before the Court is the ex parte application of Medical Corporation Seishinkai
Northern District of California
 United States District Court




                                  13   (“Applicant”) for an order pursuant to 28 U.S.C. § 1782 authorizing service of a subpoena for

                                  14   documents on Google LLC (“Google”). Dkt. 1. Applicant operates a dental clinic under the name

                                  15   Shinminato Itose Dental in Japan. Dkt. 2 (Declaration of Katsuki Itose) ¶ 7. Applicant requests

                                  16   permission to subpoena information relating to the Google accounts of users who posted negative

                                  17   reviews and ratings on Applicant’s Google Maps page. Dkt. 1 at 2-3. Applicant alleges that these

                                  18   statements are actionable as reputational torts under Japanese law. Id.; Dkt. 3 (Declaration of

                                  19   Tomohiro Kanda) ¶¶ 9-17.

                                  20             The Court GRANTS Applicant’s section 1782 application for the reasons and on the

                                  21   conditions discussed below.

                                  22      I.        BACKGROUND

                                  23             In October 2020 and March 2021, Google users posted one-star reviews and negative

                                  24   statements on the Google Maps page associated with Applicant. Dkt. 2 ¶¶ 11-17 and Ex. 1.

                                  25   Applicant asserts that it intends to bring a lawsuit in Japan against the people who control the

                                  26   Google Accounts that posted these reviews of Applicant as soon as their identities are ascertained.

                                  27   Id. ¶¶ 21, 24; Dkt. 3 ¶ 6. As a result, Applicant seeks discovery of the account users’ identities by

                                  28   subpoena to Google.
                                           Case 5:21-mc-80160-SVK Document 7 Filed 08/10/21 Page 2 of 8




                                   1      II.      LEGAL STANDARD

                                   2            A district court may order the production of documents or testimony for use in a foreign

                                   3   legal proceeding under 28 U.S.C. § 1782 as long as the disclosure would not violate a legal

                                   4   privilege. 28 U.S.C. § 1782(a); Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 249

                                   5   (2004). An applicant may invoke the statute where (1) the discovery is sought from a person

                                   6   residing in the district of the court to which the application is made; (2) the discovery is for use in

                                   7   a proceeding before a foreign tribunal; and (3) the applicant is a foreign or international tribunal or

                                   8   an “interested person.” 28 U.S.C. § 1782(a).

                                   9            A district court is not required to grant an application that meets the statutory criteria, but

                                  10   instead retains discretion to determine what discovery, if any, should be permitted. Intel, 542 U.S.

                                  11   at 264. Several factors guide the Court’s decision on a section 1782(a) request:

                                  12            (1) whether “the person from whom discovery is sought is a participant in the foreign
Northern District of California
 United States District Court




                                  13               proceeding;”

                                  14            (2) “the nature of the foreign tribunal, the character of the proceedings underway abroad,

                                  15               and the receptivity of the foreign government or the court or agency abroad to U.S.

                                  16               federal-court judicial assistance;”

                                  17            (3) whether the request “conceals an attempt to circumvent foreign proof-gathering

                                  18               restrictions or other policies of a foreign country or the United States;” and

                                  19            (4) whether the discovery requested is “unduly intrusive or burdensome.”

                                  20   Id. at 264–65. The party seeking discovery need not establish that the information sought would

                                  21   be discoverable under the governing law in the foreign proceeding or that United States law would

                                  22   allow discovery in an analogous domestic proceeding. Id. at 247, 261–63.

                                  23            A district court’s discretion is guided by the twin aims of section 1782: providing efficient

                                  24   assistance to participants in international litigation and encouraging foreign countries by example

                                  25   to provide similar assistance to our courts. Schmitz v. Bernstein Liebhard & Lifshitz LLP, 376

                                  26   F.3d 79, 84 (2d Cir. 2004).

                                  27            Applications made under 28 U.S.C. § 1782 are typically considered on an ex parte basis,

                                  28   since “parties will be given adequate notice of any discovery taken pursuant to the request and will
                                                                                            2
                                           Case 5:21-mc-80160-SVK Document 7 Filed 08/10/21 Page 3 of 8




                                   1   then have the opportunity to move to quash the discovery or to participate in it.” IPCom GmbH &

                                   2   Co. KG v. Apple, Inc., 61 F. Supp. 3d 919, 922 (N.D. Cal. 2014) (quoting In re Republic of

                                   3   Ecuador, No. C-10-80225 MISC CRB (EMC), 2010 WL 3702427, at *2 (N.D. Cal. Sept. 15,

                                   4   2010)) (internal quotation marks omitted). “Consequently, orders granting § 1782 applications

                                   5   typically only provide that discovery is ‘authorized,’ and thus the opposing party may still raise

                                   6   objections and exercise its due process rights by challenging the discovery after it is issued via a

                                   7   motion to quash, which mitigates concerns regarding any unfairness of granting the application ex

                                   8   parte.” In re Ex Parte Application Varian Med. Sys. Int’l AG, Applicant, No. 16-mc-80048-MEJ,

                                   9   2016 WL 1161568, at *2 (N.D. Cal. Mar. 24, 2016).

                                  10              Unless the district court orders otherwise, the discovery authorized by the court must be

                                  11   obtained in accordance with the Federal Rules of Civil Procedure. 28 U.S.C. § 1782(a); In re

                                  12   Letters Rogatory from Tokyo Dist. Prosecutor’s Office, Tokyo, Japan, 16 F.3d 1016, 1020 (9th
Northern District of California
 United States District Court




                                  13   Cir. 1994).

                                  14       III.      DISCUSSION

                                  15              A. Statutory Requirements

                                  16              The application satisfies the statutory requirements of section 1782(a). First, the subpoena

                                  17   seeks discovery from Google, which is located in this District. Dkt. 3 ¶ 5. Second, Applicant

                                  18   requests this discovery for use in a civil action that it intends to file in Japan once it learns the

                                  19   identity of the Google account users responsible for the relevant postings. Id. ¶ 6. This

                                  20   proceeding before a foreign tribunal appears to be within reasonable contemplation. See Intel, 542

                                  21   U.S. at 259 (adjudicative proceedings need not be pending or imminent, so long as they are within

                                  22   reasonable contemplation). Third, Applicant, as the putative plaintiff in the contemplated civil

                                  23   action, is an interested person within the meaning of the statute.

                                  24              B. Intel Factors

                                  25              Although the application satisfies the statutory requirements, the Court must also

                                  26   determine whether judicial assistance is appropriate by considering the Intel factors.

                                  27                     1. Participation of Target in the Foreign Proceeding

                                  28              The first factor considers whether the person from whom discovery is sought is a party to
                                                                                            3
                                           Case 5:21-mc-80160-SVK Document 7 Filed 08/10/21 Page 4 of 8




                                   1   the foreign proceeding. Intel, 542 U.S. at 247. However, “the key issue is whether the material is

                                   2   obtainable through the foreign proceeding.” In re Varian Med. Sys., 2016 WL 1161568, at *3

                                   3   (internal quotation marks and citation omitted).

                                   4          According to the application, Google will not be a party to the civil action Applicant plans

                                   5   to bring in Japan. Dkt. 3 ¶ 23. The documents Applicant seeks by subpoena are located in the

                                   6   United States, and Applicant contends that the evidence is thus outside the reach of a Japanese

                                   7   court’s jurisdiction. Id. Under these circumstances, the Court finds that there is a need for

                                   8   assistance pursuant to section 1782, so this factor weighs in favor of permitting discovery

                                   9                  2. Receptivity of Foreign Tribunal to U.S. Judicial Assistance

                                  10          This factor requires the Court to consider “the nature of the foreign tribunal, the character

                                  11   of the proceedings underway abroad, and the receptivity of the foreign government or the court or

                                  12   agency abroad to U.S. federal-court judicial assistance.” Intel, 542 U.S. at 264. “This factor
Northern District of California
 United States District Court




                                  13   focuses on whether the foreign tribunal is willing to consider the information sought.” In re

                                  14   Varian Med. Sys., 2016 WL 1161568, at *4. “[I]f there is reliable evidence that the foreign

                                  15   tribunal would not make any use of the requested material, it may be irresponsible for the district

                                  16   court to order discovery, especially where it involves substantial costs to the parties involved.” Id.

                                  17   (quoting In re Babcock Borsig AG, 583 F. Supp. 2d 233, 241 (D. Mass. 2008)). Courts have

                                  18   denied requests for discovery where the foreign tribunal or government expressly states it does not

                                  19   want the assistance of a United States federal court under section 1782. See, e.g., Schmitz, 376

                                  20   F.3d at 84-85 (affirming denial of section 1782 request where German government expressly

                                  21   objected to the information sought due to concerns it would jeopardize an ongoing German

                                  22   criminal investigation, as well as German sovereign rights); In re Ex Parte App. Of Qualcomm

                                  23   Inc., 162 F. Supp. 3d 1029, 1040–41 (N.D. Cal. 2016) (concluding that this Intel factor weighed

                                  24   heavily against discovery where Korean Fair Trade Commission filed an amicus brief stating it

                                  25   had no need or use for requested discovery).

                                  26          Here, Applicant represents that Japanese courts have been receptive in other matters to

                                  27   assistance in discovery from the United States. Dkt. 3 ¶ 25. In the absence of evidence that

                                  28   Japanese courts would object to Applicant’s discovery of the information sought in the subpoena,
                                                                                          4
                                           Case 5:21-mc-80160-SVK Document 7 Filed 08/10/21 Page 5 of 8




                                   1   or that Japanese courts object more generally to the judicial assistance of U.S. federal courts, the

                                   2   Court finds that this factor weighs in favor of authorizing service of the subpoena.

                                   3                  3. Circumvention of Proof-Gathering Restrictions

                                   4          This Court must next consider whether Applicant’s request for discovery “conceals an

                                   5   attempt to circumvent foreign proof-gathering restrictions or other policies of a foreign country or

                                   6   the United States.” Intel, 542 U.S. at 265. “A perception that an applicant has side-stepped less-

                                   7   than-favorable discovery rules by resorting immediately to § 1782 can be a factor in a court’s

                                   8   analysis.” In re Varian Med. Sys., 2014 WL 1161568, at *5 (citation omitted). Courts have found

                                   9   that this factor weighs in favor of discovery where there is “nothing to suggest that [the applicant]

                                  10   is attempting to circumvent foreign proof-gathering restrictions.” In re Google, Inc., No. 14-mc-

                                  11   80333-DMR, 2014 WL 7146994, at *3 (N.D. Cal. Dec. 15, 2014); see also In re Eurasian Natural

                                  12   Resources Corp. Ltd., No. 18-mc-80041-LB, 2018 WL 1557167, at *3 (N.D. Cal. Mar. 30, 2018).
Northern District of California
 United States District Court




                                  13          Applicant supports the application with the declaration of Mr. Kanda, an attorney for

                                  14   Applicant who is registered to practice in Japan. Dkt. 3 ¶ 1. Mr. Kanda states that he is aware of

                                  15   no restrictions or policies under Japanese law that would limit the gathering of the evidence

                                  16   Applicant seeks here. Id. ¶ 24. In the absence of contrary information regarding the procedures

                                  17   acceptable to a Japanese court for identifying the Google account-users, the Court concludes that

                                  18   this factor also weighs in favor of discovery.

                                  19                  4. Unduly Burdensome or Intrusive Discovery

                                  20          Under the final factor, the Court considers whether the discovery sought is “unduly

                                  21   intrusive or burdensome.” Intel, 542 U.S. at 265. Request Nos. 1-4 in Applicant’s proposed

                                  22   subpoena to Google seek the following categories of documents with regard to “ACCOUNT 1,”

                                  23   one of the two accounts at issue:

                                  24
                                              REQUEST FOR PRODUCTION NO. 1. ALL DOCUMENTS showing the following
                                  25          information ever registered with ACCOUNT 1:
                                  26          (i) names;
                                              (ii) physical, billing, shipping, or ALL other addresses;
                                  27          (iii) recovery, authentication, or ALL other e-mail addresses;
                                              (iv) recovery, authentication, or ALL other telephone numbers;
                                  28
                                                                                         5
                                           Case 5:21-mc-80160-SVK Document 7 Filed 08/10/21 Page 6 of 8




                                              (v) ALL names and addresses of ALL credit cards registered to ACCOUNT 1 (but not the
                                   1              credit card number, expiration date, or card validation code); and,
                                   2          (vi) ALL names, addresses, e-mail addresses, telephone numbers, and names of the
                                                  payment methods (such as PayPal), for ALL non-credit card payment methods
                                   3              registered to ACCOUNT 1.

                                   4          REQUEST FOR PRODUCTION NO. 2. ALL DOCUMENTS showing the following
                                              information as of the date that ACCOUNT 1 was created, and for the three-month period
                                   5
                                              immediately preceding July 7, 2021 and until the date that you respond to this request:
                                   6          ALL access log and login history (dates, times, IP addresses, and type of accesses) of
                                              ACCOUNT 1.
                                   7
                                              REQUEST FOR PRODUCTION NO. 3. ALL DOCUMENTS showing the following
                                   8          information ever registered with ALL Google Ads accounts or ALL other accounts that are
                                              controlled by you that ACCOUNT 1 has ever been used to login with (the “OTHER
                                   9
                                              ACCOUNTS 1”):
                                  10          (i) names;
                                              (ii) physical, billing, shipping, or any other addresses;
                                  11          (iii) recovery, authentication, or any other e-mail addresses;
                                              (iv) recovery, authentication, or any other telephone numbers;
                                  12          (v) ALL names and addresses of ALL credit cards registered to ALL of the OTHER
Northern District of California
 United States District Court




                                                   ACCOUNTS 1 (but not the credit card number, expiration date, or card validation
                                  13
                                                   code);
                                  14          (vi) ALL names, addresses, e-mail addresses, telephone numbers, and names of the
                                                   payment methods (such as PayPal), for ALL non-credit card payment methods
                                  15               registered to ALL of the OTHER ACCOUNTS 1; and,
                                              (vii) the type of ALL of the OTHER ACCOUNTS 1 (such as a Google Ads account).
                                  16

                                  17          REQUEST FOR PRODUCTION NO. 4. ALL DOCUMENTS showing the following
                                              information as of the date that ALL of the OTHER ACCOUNTS 1 were created, and for
                                  18          the three-month period immediately preceding July 7, 2021 and until the date that you
                                              respond to this request: ALL access log and login history (dates, times, IP addresses, and
                                  19          type of accesses) of ALL of the OTHER ACCOUNTS 1.
                                  20
                                       Ex. B to Dkt. 1. Request for Production Nos. 5-8 in the proposed subpoena seeks the same four
                                  21
                                       categories of documents for “ACCOUNT 2,” the other account at issue. Id.
                                  22
                                              The subpoena appropriately does not seek the content of any communications associated
                                  23
                                       with the accounts at issue. See, e.g., Optiver Australia Pty. Ltd. v. Tibra Trading Pty. Ltd., Case
                                  24
                                       No. C 12-80242 EJD (PSG), 2013 WL 256771 (discussing prohibitions of the Stored
                                  25
                                       Communications Act, 18 U.S.C. § 2701 et seq.). Further, the subpoena seeks only the names and
                                  26
                                       addresses of the person(s) whose credit card is associated with the Google accounts and does not
                                  27
                                       seek disclosure of credit card numbers or any other sensitive information. See In re Med. Corp.
                                  28
                                                                                        6
                                           Case 5:21-mc-80160-SVK Document 7 Filed 08/10/21 Page 7 of 8




                                   1   H&S, No. 19-MC-80058-VKD, 2019 WL 1230440, at *4 (N.D. Cal. Mar. 15, 2019) (limiting a

                                   2   subpoena for account-user credit card information to the card holder’s name and address).

                                   3            Applicant does not state whether the information it seeks is confidential to the account

                                   4   user(s) at issue, but the Court assumes that it is. The Court finds under the circumstances of this

                                   5   case that Applicant has attempted to narrowly tailor the subpoena to seek only sufficient

                                   6   information to identify the users of the two accounts at issue. First, the subpoena only seeks the

                                   7   access log for the accounts as of the date of account creation and for the period of three months

                                   8   before the present application was filed until the date Google responds, and Applicant has

                                   9   demonstrated why the access log during those time periods is relevant and necessary. Ex. B to

                                  10   Dkt. 1; Dkt. 3 ¶¶ 29-30. Similarly, Applicant has demonstrated why information about other

                                  11   Google accounts associated with the accounts at issue is relevant and necessary. Dkt. 3 ¶ 28.

                                  12   Second, the subpoena appropriately does not seek the content of any communications associated
Northern District of California
 United States District Court




                                  13   with the accounts at issue. Ex. B to Dkt. 1; see, e.g., Optiver Australia Pty. Ltd. v. Tibra Trading

                                  14   Pty. Ltd. & Ors., Case No. C 12-80242 EJD (PSG), 2013 WL 256771 (discussing prohibitions of

                                  15   the Stored Communications Act, 18 U.S.C. § 2701 et seq.). Third, the subpoena only seeks

                                  16   disclosure of names, telephone numbers, and addresses of the person(s) whose credit card and

                                  17   bank account is associated with each of the accounts and does not seek disclosure of credit card

                                  18   numbers or any other sensitive information. Ex. B to Dkt. 1; see In re Med. Corp. H&S, No. 19-

                                  19   MC-80058-VKD, 2019 WL 1230440, at *4 (N.D. Cal. Mar. 15, 2019) (limiting a subpoena for

                                  20   account-user credit card information to the card holder's name and address).

                                  21            Accordingly, subject to the requirements discussed below, the Court will permit Applicant

                                  22   to serve the proposed subpoena on Google.

                                  23      IV.      CONCLUSION

                                  24            The application meets the statutory criteria for an order authorizing service of the proposed

                                  25   subpoena. In addition, the factors that inform the Court’s exercise of its discretion under Intel

                                  26   favor authorizing service of the subpoena proposed by Applicant.

                                  27            Accordingly, the Court authorizes service of the proposed subpoena on Google. This order

                                  28   does not foreclose a motion to quash or modify the subpoena by Google following service or by
                                                                                          7
                                           Case 5:21-mc-80160-SVK Document 7 Filed 08/10/21 Page 8 of 8




                                   1   the Google account user(s) whose identifying information is sought, and the Court orders

                                   2   Applicant to comply with the following requirements to ensure all interested persons have an

                                   3   opportunity to contest the subpoena if they wish:

                                   4      1. At the time of service of the subpoena, Applicant must also serve a copy of this order on

                                   5          Google.

                                   6      2. Within 10 calendar days of service of the subpoena and this order, Google shall notify each

                                   7          of the account users that their identifying information is sought by Applicant and shall

                                   8          serve a copy of this order on each such account user.

                                   9      3. Google and/or each account user whose identifying information is sought may, within 21

                                  10          days from the date of the notice, file a motion in this Court contesting the subpoena

                                  11          (including a motion to quash or modify the subpoena).

                                  12      4. If any party contests the subpoena, Google shall preserve, but not disclose, the information
Northern District of California
 United States District Court




                                  13          sought by the subpoena pending resolution of that contest.

                                  14      5. Any information Applicant obtains pursuant to the subpoena may be used only for

                                  15          purposes of the anticipated action in Japan, and Applicant may not release such

                                  16          information or use it for any other purpose, absent a Court order authorizing such release

                                  17          or use.

                                  18          SO ORDERED.

                                  19   Dated: August 10, 2021

                                  20

                                  21
                                                                                                   SUSAN VAN KEULEN
                                  22                                                               United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           8
